333 F.2d 842
Excell ARMSTEAD, Appellant,v.Anton KOHLRUS et al., Appellees.
No. 15782.
United States Court of Appeals Sixth Circuit.
June 24, 1964.

Appeal from the United States District Court for the Eastern District of Michigan, Southern District, at Detroit; Thaddeus M. Machrowicz, Judge.


1
Excell Armstead, in pro. per.


2
Samuel J. Torina, Detroit, Mich., for Honorable George E. Bowles, John J. Rusinack and Carl Ziemba.


3
Thomas Roy Finn, River Rouge, Mich., for George Mihaiu, Arthur Young and Victor Gori.


4
Thomas I. Klein, Detroit, Mich., Levin, Levin, Garvett & Dill, Detroit, Mich., on brief, for Anton Kohlrus.


5
Before MILLER and O'SULLIVAN, Circuit Judges, and BROWN, District Judge.

ORDER.

6
This cause having come on to be heard upon the record, the briefs and arguments of counsel, and upon due consideration thereof,


7
It is ordered that the judgment of the District Court be, and the same is hereby, affirmed.